Citation Nr: 1446223	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  14-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include thoracolumbar degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from August 1956 to August 1958.  His military occupational specialty was a heavy vehicle driver.  

In February 2008, the Board denied the Veteran's claim for service connection for a low back disorder.  In August 2010, he requested that the claim be reopened, but in a February 2011 rating decision, the previous denial was confirmed and continued, and in a January 2014 statement of the case (SOC), the claim was denied once more.  The Veteran perfected the appeal, and in June 2014, it was determined by the Board that new and material evidence had been received that was sufficient to reopen the claim.  The case was remanded for additional evidentiary development, to include outstanding treatment records and a contemporaneous VA examination that addressed the etiology of the Veteran's thoracolumbar back disorder.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran does not have a low back disorder that was incurred during, or caused by, his active military service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service and arthritis (degenerative joint disease) may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO, to include correspondence dated in May 2003, February 2009, September 2006, and August 2010, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the August 2010 letter.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  While the Veteran's service treatment records (STRs) have been found to be unavailable and likely destroyed in a fire, multiple requests for records resulted in obtaining service personnel records (SPRs) from 1957.  The only other official service records available are the Veteran's separation papers (DD Form 214).  Given the responses from the National Personnel Records Center (NPRC) that the records were likely destroyed by fire, further efforts to obtain STRs would be futile.  See 38 C.F.R. § 3.159(c)(2) (2013).  Notably, the Court has generally held that, when STRs are lost or destroyed as in the Veteran's case, VA has a heightened duty to assist in the development of a claim, and the Board has a heightened obligation to explain its findings and conclusions.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

In addition, the Veteran was provided VA examinations in June 2007, November 2010, and July 2014 in connection with his claim, the reports of which are of record.  The July 2014 examination was conducted pursuant to the Board's June 2014 remand.  The examiner's medical opinion was obtained pursuant to the Board's request under 38 C.F.R. § 20.901(a) (2013).  The report, with consideration of the other available evidence of record, contains sufficient evidence by which to decide the service connection claim, particularly regarding the origin of the Veteran's low back disability and whether it is related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

In statements of record, (e.g., the March 2011 Notice of Disagreement), the Veteran claimed that he had submitted a doctor's letter that supported his claim for service connection for a back condition and that such had not been considered.  His representative also referred to this assertion in an April 2014 brief and argued that there was nothing in the record to suggest that the agency of original jurisdiction had specifically asked the Veteran to resubmit the document favorable to his claim.  It is noted that the alleged doctor's statement in support of his claim was the primary basis for the Board finding that new and material evidence had been submitted in June 2014.  It was specifically noted, however, that no such document was in the claims file at that time.  At any rate, based primarily on the doctor's alleged statement, the claim was reopened and remanded for additional development to include obtaining outstanding treatment records and a VA exam.  In the January 2014 statement of the case, the Veteran was specifically advised that the doctor's letter he referred to was not of records.  Moreover, the Veteran was given the opportunity to present information and/or pertinent evidence in support of his claim.  VA and private records were subsequently added to the record and are addressed in the analysis below.  The Board concludes that the Veteran was given an adequate opportunity to supplement the record.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g., arthritis (degenerative joint disease)) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Analysis

It is the Veteran's primary contention that he injured his back rotating tires on a tractor trailer while in the 32 Truck Company in Germany during active service.  He argues that the record shows a continuity of symptomatology since his discharge from service, and that his current low back disorder had its onset during service.  

There are no STRs documenting the Veteran's back injury or treatment for back problems.  This is not surprising, however, as the Veteran's STRs were likely destroyed by a fire and are not available for review.  There are SPRs which do show that the Veteran was in Germany in 1957 during active service, as claimed.  There is no other relevant information in the SPRs.  

His DD Form 214 does not reflect that the Veteran engaged in combat with the enemy during service, and he has not alleged such.  His military occupational specialty was a heavy vehicle driver.   Although satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence pursuant to section 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013), the Veteran's claimed back injury was not incurred in combat.  Nor does he allege such.  Thus, section 1154(b) (West 2002 & Supp. 2013) does not apply to this claim.  

Nevertheless, the Veteran is competent to report factual matters of which he had firsthand knowledge, such as having his back injured when working on a truck.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, he is competent to report that he experienced back pain at that time.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  The Veteran's seemingly credible contention lends support to the notion that the back injury actually occurred.  Moreover, it is noted that when seen by VA in 2000, he reported initial injury to the back in 1957 (but also additional on the job injury to the back in the mid-1980s).  Given this evidence, the Board finds that the incident likely occurred and an in-service back injury is established.  

The salient question becomes whether the Veteran has a current chronic back disability that is related to the in-service back injury.  Post-service treatment records do not reference back problems until over 40 years after service.  VA records in June 2000 show that the Veteran was seen for back pain.  He reported initial injury to the back in 1957 during service.  He reported that he had back problems since that time.  On another VA report in June 2000, he reported low back pain since an on the job injury which had occurred 15 years earlier.  Mild disc disease in the lumbar spine was noted following X-ray.  Spondylosis changes in the lower thoracic and lumbar spine were also noted.  

Subsequently dated records show treatment for various conditions, to include back pain, on occasion.  When examined by VA in June 2007, the claims file was reviewed.  The examiner noted that the Veteran's medical records showed minimal complaints of low back pain but that chronic back problems with a 10 years history were noted in the record in 2000.  She noted that the Veteran could not say when he might have had onset of back pain, but that he did incur a back injury sometime in the mid to late 1980s at work.  He was having physical therapy which helped with his complaints.  The final diagnoses included thoracolumbar DDD and degenerative joint disease (DJD).  She could not say, without resorting to speculation, the exact onset of the Veteran's back condition.  However, there was no significant medical record documentation to support the onset, nor was there a reasonable degree of likelihood in this age group.  Therefore, she believed that it was less likely than not, that his back disorder was caused by and related to military service.  

Additional VA examination was conducted in November 2010.  The claims file was not available for review, but it was noted that the Veteran gave a medical history of initial injury to the back in 1957 during service.  He was diagnosed with low back strain and treated with light duty for 7 days.  He denied ongoing lower back problems after that, but did describe two post service lower back injuries.  One was in the mid-1980s.  Lumbar spine X-ray showed disc degeneration.  Thoracolumbar DDD was diagnosed.  As there were no STRs or claims file available for review, the examiner did not offer an opinion as to the etiology of the Veteran's back problems.  

Private treatment records dated in 2011 and 2012 are of record.  These documents show treatment for various conditions, to include DDD of the lumbar spine.  These records reflect injection therapy to help relieve his pain.  These records do not include an opinion as to the etiology of the Veteran's low back disorder.  

The most recent VA examination addressing the etiology of the Veteran's thoracolumbar DDD was accomplished in July 2014.  The claims file was reviewed.  Following review of the file and evaluation of the Veteran, the examiner opined that the back disorder was less likely as not present to a compensable degree within one year of service discharge, because according to the Veteran's statement he was treated for back strain and additional problems with the back were not present until many years thereafter.  It was also noted that there was a lack of documentation that the Veteran had lumbar disc disease with scoliosis to a compensable degree within one year of discharge.  It was less likely as not caused by or a result of the inservice back strain.  The examiner explained that back strain involved the muscle and ligaments (soft tissue) of the spinal region while spondylosis is a degenerative process involving the discs and vertebral bodies.  The one was not the cause of, or related to, the other, and the Veteran's scoliosis was as likely as not caused by or a result of degenerative spondylosis which was a recognized cause of adult scoliosis.  It was further explained that everyone with chronic or recurrent back pain had a first episode of pain, but that did not necessarily make the initial episode related to the later chronic condition.  While individuals often remembered an episode "where it all began," there was actually a lack of a medical nexus.  DDD was likely as not caused by or a result of aging because degeneration of the spine was an inevitable consequence of aging.  

The over 40-year gap between service and treatment for back problems may be a factor weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  

The VA treatment records reveal that the Veteran has been treated for complaints involving his back throughout the years since 2000 and that he had an additional back injury at work in the mid-1980s.  Diagnoses have been of DJD, spondylosis and DDD.  The earliest X-ray evidence of degenerative changes in the lumbar spine was in June 2000.  It is clear that the evidence establishes the existence of a current back disability.  

As indicated above, no VA examiner, to include those who examined the Veteran in 2007, 2010, and 2014, has found a nexus between inservice treatment for back strain and the post service diagnosis of DDD or spondylosis of the lumbar spine.  It is noted that the most probative of these reports is the 2014 report in that the VA examiner provided a rationale for the opinion that current back problems were unrelated to the inservice strain.  Specifically, the inservice injury was a soft tissue injury and current lumbar spine diagnosis was a degenerative process involving the discs and vertebral bodies.  The one was not the cause of, or related to, the other.  The additional VA examinations are of less probative value as while providing accurate assessment of the Veteran's medical history, as corroborated in the claims file, the examiners, could not provide opinions without resorting to speculation.  

It is noted that the private medical records only reflect continuing treatment for various conditions, to include the low back disorder in the years 2011 and 2012.  Djd
They do not include an opinion supporting the Veteran's claim as reported in statements of record.  

For this claim, competent medical opinion evidence is necessary to answer the complex medical question of whether the Veteran's DJD/DDD of the lumbar spine had its onset during, or is otherwise related to, his military service.  As noted above, the 2014 examiner provided the necessary opinion that did not link the Veteran's current back disability to his service.  His back problems were attributed to a degenerative process common in a person of the Veteran's age.  The 2014 opinion is persuasive as there is support in the record, and the opinion was provided after a review of the evidence in the claims file and evaluation of the Veteran.  

The Board has considered the Veteran's opinion on the matter but it is not shown that he possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology of his current low back disability.  
See, Jandreau, supra.  The 2014 VA examiner considered whether the Veteran's thoracolumbar DDD and scoliosis/spondylosis is related to the inservice back injury.  Instead, after reviewing the evidence in the claims file, the examiner did not endorse a theory of inservice causation and provided rationale for the opinion that current back problems were unrelated to the inservice back strain.  

In view of this evidence, the Board finds that the Veteran does not have a back disability that was incurred during, or caused by, his active military service.  This is to include the in-service injury to the back in 1957.  The competent and probative medical opinion evidence weighs against the claim.  Thus, service connection for a back injury is not warranted on a direct basis.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  

Additionally, the Board notes that there is no objective evidence that arthritis/DJD of the back manifested to a compensable degree within one year of the Veteran's separation from military service.  Degenerative changes were first seen by X-ray evidence in 2000, which is over 40 years after service.  Thus, service connection is not warranted for arthritis/DJD of the back on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the foregoing reasons, the Board finds that the claim of service connection for a thoracolumbar back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a low back disorder, to include thoracolumbar DDD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


